Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 1 of 7
     Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 2 of 7

                                                      JOHN F. CAMELO
                                                             Page 6                                                            Page 8
 1   served a prior notice for a deposition, I believe, back           1     Q. How long -- okay. So how long have you been
 2   in July; do you remember that notice?                             2   working at the Residential Treatment Unit at Old Colony
 3      A. Yes, I received it from Miss Glazer.                        3   Correctional Center?
 4            MS. GLAZER: I would object, because you                  4           MS. GLAZER: Objection. Off the record for
 5   sent me the notice, not to him.                                   5   a second.
 6            MR. MONTHEY: So you received the notice and              6           (Discussion off the record.)
 7   everything.                                                       7     Q. Okay. So where are you currently the captain?
 8      Q. And your attorney has agreed to waive and read              8     A. The Minimum Unit, Old Colony Correctional Center.
 9   notice.                                                           9     Q. And were you previously the captain at the
10            MS. GLAZER: I'm happy to put that on the                10   Residential Treatment Unit?
11   record. I've agreed to -- you sent me the notice                 11     A. Yes.
12   because I represent the Defendants, so obviously you             12     Q. Okay. Okay. And what years were you the captain
13   couldn't contact him directly. And then I -- we                  13   of the Residential Treatment Unit?
14   rescheduled actually at my request and I waived the              14     A. 2015 to the beginning of 2018.
15   re-notice.                                                       15     Q. Do you roughly remember which month you began
16            MR. MONTHEY: Perfect. Thank you.                        16   there?
17      Q. And, Captain Camelo, how long have you been                17     A. I do not.
18   working for the Department of Correction?                        18     Q. Okay. What duties did you have when you were a
19      A. 28 years.                                                  19   captain at the RTU?
20            MS. GLAZER: Can I just interject for a                  20     A. Conducted rounds of the unit daily and oversaw
21   second. I would like him to be able to read and sign.            21   the staffing of the unit. Just inquire of the staff
22            MR. MONTHEY: Sure.                                      22   with any ongoing issues within the unit for that
23            MS. GLAZER: I'm going to waive notary. And              23   specific day during the course of the week.
24   I'll ask for 30 days.                                            24     Q. And did you have any involvement with. PREA
                                                          Page 7                                                                Page 9
 1            MR. MONTHEY: Yeah, that's fine. And                      1   investigations?
 2   that's -- actually, I'll stipulate also to waive all              2     A. No.
 3   objections, except as objections to form, if that's               3     Q. Did you ever review any reports from PREA
 4   okay.                                                             4   investigations?
 5            MS. GLAZER: Sure.                                        5     A. I might have.
 6     Q. And so you've been there for 20 years you said?              6     Q. You might have. And what sort of medium would
 7     A. 28 years within the department.                              7   you have reviewed those reports?
 8     Q. And how long have you been in the rank of                    8     A. Incident reports.
 9   captain?                                                          9     Q. Incident reports. Okay.
10     A. 10 years.                                                   10        Generally speaking how does the Old Colony
11     Q. 10 years. Okay. And have you ever been a                    11   Correctional Center differ from a traditional DOC
12   defendant to another lawsuit?                                    12   prison?
13            MS. GLAZER: Objection. I'm going to                     13           MS. GLAZER: Objection. He can answer. I'm
14   instruct the witness only to answer for DOC related,             14   not sure he's qualified or, you know.
15   nothing personal.                                                15           You can answer if you, you can.
16     Q. Have you ever been a defendant in a lawsuit                 16           I'm not sure what you consider a traditional
17   related to your duties at the DOC?                               17   DOC prison. There are, like, 18 different prisons.
18     A. Not to my knowledge.                                        18           MR. MONTHEY: Okay. That's fine. We can
19     Q. Okay. And how long have you been the captain for            19   move on.
20   the residential treatment unit at Old Colony?                    20     Q. Does the Old Colony Correctional Center generally
21            MS. GLAZER: Objection. Rephrase the                     21   focus on mental health care for its inmates?
22   question. He's not currently there. The way your                 22     A. Yes.
23   question....                                                     23          MS. GLAZER: Objection.
24            MR. MONTHEY: Okay.                                      24          You can answer.

                                                                                                                   3 (Pages 6 - 9)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                516-608-2400
     Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 3 of 7

                                                     JOHN F. CAMELO
                                                           Page 10                                                            Page 12
 1      Q. Okay. And is that true for every inmate there?             1     Q. And that says Inmate-to-Inmate Conflicts?
 2            MS. GLAZER: Objection.                                  2     A. Uh-huh.
 3            You can answer.                                         3     Q. Okay. And this is the policy rules that you
 4      A. Not necessarily. Some inmates are housed there,            4   would be required to adhere to and follow were there to
 5   and I'm not privy to their mental health status unless           5   be an inmate-to-inmate conflict?
 6   it becomes an issue that staff will be concerned                 6     A. Correct.
 7   regarding the security. So I can't say yes to that               7     Q. Okay. Do you know what the penalties are for not
 8   question.                                                        8   following these policies?
 9      Q. Okay. And when conducting your duties that you             9     A. Penalties?
10   mentioned before as a captain at the RTU, are there any         10     Q. Say, if you were to not follow one of these
11   specific guidelines or policies that you are required to        11   required procedures, would there be any penalties to
12   follow?                                                         12   you?
13      A. Post orders,                                              13     A. Yes.
14      Q. Post orders?                                              14     Q. What kind of penalties would you be subject to?
15      A. Yes.                                                      15     A. It would be up to the superintendent, a decision
16      Q, And what are those?                                       16   after the investigation was completed.
17      A. Basically, a guideline of a job description.              17     Q. So it's the superintendent's discretion about how
18      Q. All right. Are you required to follow -- strike           18   to handle?
19   that.                                                           19     A. Correct. Not discretion on the policy, the
20         As captain of the RTU were you also required to           20   policy is black and white. He has discretion on
21   address conflicts between inmates?                              21   discipline.
22      A. If they arose to a conflict incident, yes.                22     Q. Okay. Understood. We'll refer back to this.
23      Q, And by "incident" you mean one that resulted in           23        Captain Camelo, did you ever meet Plaintiff
24   an incident report?                                             24   Edward Jones?
                                                          Page 11                                                              Page 13
 1     A. Or verbally.                                                1     A. Yes.
 2     Q. Okay. So I would like to introduce this exhibit.            2     Q. Do you know how many occasions you met with him?
 3   This is the Massachusetts Department of Correction               3     A. Within a course of a week once or twice.
 4   Conflicts policy.                                                4     Q. Once or twice. So do you generally meet him in
 5           (Deposition Exhibit No. 1 marked for                     5   general population or in other?
 6   identification.)                                                 6     A. In the unit specifically.
 7     Q. And just real quick, are you aware of this                  7     Q. Okay. That's fine. And how about Inmate Inmate A
 8   policy?                                                          8   Thompon, have you ever met him personally?
 9     A. Yes.                                                        9     A. Yes.
10     Q. Okay. And was this a policy that you were                  10     Q. And the same frequency as Mr. Jones?
11   required to adhere to when you were a captain at the            11     A. Correct.
12   RTU?                                                            12     Q. And at anytime when you were a captain at the RTU
13     A. Yes.                                                       13   were you ever made aware of any conflict between
14     Q. And this policy on, if you look at page 2 of the           14   Mr. Jones and Mr. Inmate A
15   attached, I'll just quickly note, do you see at the             15     A. I might have. Based on prior reports that were
16   bottom that it says April of 2018?                              16   submitted, Mr. Inmate A was a very, in my opinion,
17     A. Yes.                                                       17   mentally challenged, so he had a conflict probably with
18     Q. Do you know if there were any changes made to              18   everybody in the unit.
19   this policy between when you were a captain of the RTU          19           MS. GLAZER: Can we go off the record for
20   in 2015?                                                        20   one second.
21     A. Not to my knowledge.                                       21           (Discussion off the record.)
22     Q. Okay. So if you could please flip to page 4 of             22     Q. I'm going to introduce this other exhibit. This
23   the attached policy and do you see Section 426.03?              23   is an incident report.
24     A. Yes.                                                       24           (Deposition Exhibit No. 2 marked for

                                                                                                               4 (Pages 10 - 13)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
     Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 4 of 7

                                                    JOHN F. CAMELO
                                                         Page 26                                                              Page 28
 1   at RTU triage meetings?                                         1   that.
 2     A. I met with them on Wednesdays and some Fridays,            2        Did Mr. Jones ever discuss with you his concerns
 3   not all the time, based on scheduling.                          3   about the way that Mr. Inmate A was treating him?
 4     Q. And what were the purpose of these meetings?               4      A. Mr. Jones would approach me when he needed
 5     A. It was to review potential issues that would               5   something. He wouldn't approach me if he had an issue
 6   arise from the various inmates and the various needs            6   with another inmate, he would talk to other staff
 7   regarding property, you know, canteen, stuff that they          7   regarding issues with inmates. A lot of inmates will
 8   would normally get dealing with a mental health                 8   jockey for moving cells. Either to make their, you
 9   clientele. We try to forecast, for lack of a better             9   know, their stay in the RTU more comfortable, and that's
10   term, issues before they become problems, so that's,            0   a broad term, because they just want to do their time.
11   that was the reason for the meetings with the mental            1         So it could have been that Mr. Jones was
12   health clinicians.                                              2   irritated just by the fact that     Inmate A     was in
13     Q. Did you attend -- let me back up for a second.             3   the unit during the time that he was there. He's one of
14        Were you ever made aware of the content of those           4   many that had issues with         Inmate A
15   meetings that you did not attend?                               5     Q. Okay. Now, I'm going to introduce this other RTU
16     A. No.                                                        6   triage minutes for, this is for September 30, 2015.
17     Q. So you never reviewed the minutes from those               7            (Deposition Exhibit No. 6 marked for
18   meetings that you never attended?                               8   identification.)
19     A, No.                                                       19     Q. Have you -- do you see your name at the top next
20     Q. So now I would like to introduce this quick               20   to In Attendance?
21   exhibit, this is an RTU Triage Meeting Minutes for             21      A. Yes.
22   September 25, 2015.                                            22     Q. Okay. And do you see the discussion or the
23            (Deposition Exhibit No. 5 marked for                  23   Discussion/Conclusion that was not redacted?
24   identification.)                                               24      A. Yes.
                                                          Page 27                                                              Page 29
 1     Q. And, Captain Camelo, do you see your name at the           1     Q. Okay. Do you know what it means when it says he,
 2   top saying you were in attendance?                              2   "signed a waiver about        Inmate A
 3     A. Yes.                                                       3     A. An inmate signs a waiver to confirm that he has
 4     Q. Do you remember being at this meeting?                     4   no issues with another inmate or being placed back into
 5     A. I may have. I was there. If my name is on it, I            5   population, whether it be in the same housing unit that
 6   was there.                                                      6   the inmate that he has an issue with currently lives.
 7     Q. Okay. Can you just tell me real quick what BSH             7     Q. Okay. So you're saying that if he -- so you're
 8   stands for in the description?                                  8   saying, first of all, Edward Jones is the one that
 9     A. Where are you?                                             9   signed the waiver described here?
10     Q. It's just down next to "Edward Jones" to the              10     A. If that was noted on here. I wouldn't know that
11   right under the Discussion/Conclusion,                         11   unless I saw the waiver myself.
12     A. Bridgewater State Hospital.                               12     Q. Okay. And it notes here that he was made aware
13     Q. Bridgewater State. Okay.                                  13   that Mr. Inmate A has not returned to the Al unit. Is
14        So at this meeting was this the first time that           14   that where Mr. Jones was living at the time?
15   you became aware that Mr. Jones was experiencing               15     A. I would have to check the computer. I couldn't
16   increased irritability and flashbacks?                         16   confirm that.
17     A. I don't recall if it was the first time, but I            17     Q. Okay. That's fine, Captain Camelo, were you
18   know he had issues with          Inmate A                      18   aware that Mr. Jones was suffering from PTSD?
19     Q. Okay. And did you -- in conversations that you            19     A. No,
20   had with Miss Martino-Fleming, did she tell you about          20     Q. At this time I would like to introduce this quick
21   the symptoms he was experiencing?                              21   incident report, this is dated September 24, 2015.
22     A. No. No. Other than he wasn't happy that Inmate A          22           (Deposition Exhibit No. 7 marked for
23    Inmate A was in the same unit as him,                         23   identification.)
24     Q. Okay. And generally at these RTU -- well, strike          24     Q. Captain Camelo, do you see your name at the

                                                                                                               8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                516-608-2400
     Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 5 of 7

                                                    JOHN F. CAMELO
                                                          Page 30                                                              Page 32
 1   bottom here?                                                      1 A. The first day he arrived he was a climate issue.
 2    A. Yes.                                                          2 Q. Got it. And if someone were a climate issue they
 3     Q. If you're listed there does that mean you would              3 would, would a guard or someone who's present, staff
 4   have received this report?                                        4 member, report to you about that?
 5     A. No. I would have been noted on the, the dialogue             5 A. Yes.
 6   on the body of the report. I don't -- I don't get                 6 Q. Okay. And then what would be your first
 7   confidential reports unless it was given to me by the             7 response?
 8   superintendent.                                                   8 A. If it warranted that he was causing a climate
 9      Q. Okay. And have you seen this particular report?             9 issue to a degree where it could cause potential harm to
10      A. This is the first time I saw it.                           10 another inmate, the staff, he would be removed from the
11      Q. Okay. At the end of this particular description            11 unit and the incident would be investigated.
12   it says -- if you could just read the last sentence of           12 Q. Was it your opinion that Mr. Inmate A posed a
13   the description.                                                 13 physical danger to other inmates in 2015?
14     A. "Shift Commander LaFlamme and Captain Camelo                14 A. The potential was there for any inmate to pose
15   notified."                                                       15 danger to another inmate at any given time. I -- it's
16     Q. And then prior to that?                                     16 kind of hard to answer that question. It can go up at
17     A. "The above inmates appeared visibly distressed              17 any moment. Not just Inmate Anot just Jones, it could
18   and the return of Mr. Inmate A appears to be creating a          18 be any inmate within the unit. Again, RTU was a
19   major climate issue on the RTU."                                 19 Residential Treatment Unit, but more mentally ill
20     Q. Okay. And it says four sentences from the                   20 inmates than general population. That's the reason for
21   bottom, if you can read from "Inmate Jones," inmate              21 the RTU unit.
22   spelled incorrectly.                                             22 Q. And since you were a captain at the Residential
23     A. "Inmate Jones stated that the remarks                       23 Treatment Unit, did you ever receive any special
24   Mr. Inmate A makes 'triggers his PTSD symptoms.'"                24 training to work with mentally ill inmates?
                                                           Page 31                                                               Page 33
 1     Q. So when you were notified by Miss Martino-Fleming            1     A. I went to a course at the academy for two days
 2   who prepared this report, she did not tell you that he            2   and there was, put on by the DOC through their mental
 3   suffered from PTSD symptoms?                                      3   health agency. Mitzi Peterson and Jerry Riley were the
 4      A. She may have. I don't recall the dialogue, if               4   instructors. At that time it was mandated that staff
 5   any, other than what's written on this report.                    5   working the unit received that type of training.
 6      Q. Okay. Were you ever made aware that Inmate A                6     Q. Okay. And just referring back, was there ever,
 7   comments to Mr. Jones were exacerbating some of his               7   were you ever warned that Mr. Inmate A posed a physical
 8   mental health, his mental health -- let me rephrase.              8   danger to Mr. Jones?
 9        Were you ever made aware by Miss Martino-Fleming             9     A. No.
10   that the, that Inmate A comments to Mr. Jones were               10     Q. And, Captain Camelo, was Inmate A ever moved as a
11   exacerbating his symptoms from his mental illnesses?             11   result of conflict, a conflict with Mr. Jones?
12      A. Not specifically to Jones. Just that he was                12     A. If there was a conflict with both of them they
13   becoming a climate issue within the unit while he was            13   would be separated, yes.
14   housed in the same unit as Jones.                                14     Q. And did you ever make a decision to separate?
15      Q. What do you mean by a "climate issue"?                     15     A. I would make the decision initially, but as far
16      A. A climate issue is an inmate who is verbally               16   as the active conflict that would come up from the
17   abusive to other inmates. More than one. That poses a            17   superintendant.
18   climate issue within the unit. So specifically, again,           18     Q. When two inmates are separated, are there any
19         Inmate A        again was a highly, you know, ill mental   19   circumstances where those two could still interact?
20   health inmate and very problematic within his                    20     A. If I separated two inmates based on information
21   confinement in the Department of Corrections.                    21   given to me as the shift commander with the RTU director
22      Q. So were you ever -- strike that, actually.                 22   or supervisor, I would separate those inmates until any
23        When were you made aware that Mr. Inmate A was a            23   potential issues or climate issues were addressed and
24    climate issue at this particular moment in 2015?                24   there was no potential issue if they were to be released

                                                                                                                 9 (Pages 30 - 33)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                 516-608-2400
        Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 6 of 7




                                                                         JOHN F. C
                                                                              Page 42
                    1           DEPOSITION ERRATA SHEET
                    2
                    3 Our Assignment No: NY 3066423
                    4 Case Caption:   Jones vs. Mitchell, et al
                 5
                 6           DECLARATION UNDER PENALTY OF PERJURY
where
                 7        I declare under penalty of perjury that I have
                 8 read the entire transcript of my Deposition taken in the
more
                 9 captioned matter or the same has been read to me, and
               10 the same is true and accurate, save and except for
               11 changes and/or corrections, if any, as indicated by me
at
               12 on the DEPOSITION ERRATA SHEET hereof, with the
               13 understanding that I offer these changes as if still
               14 under oath.
               15         Signed on the   3/     day of /2/_'r,rew2e/72018
               16
               17
               18              JOHN F          LO
               19
               20
               21 .
               22
               23
          Case 1:16-cv-11666-LTS Document 145-3 Filed 09/13/19 Page 7 of 7

Page 41                                                                         Page 11-z
                   1             DEPOSITION. ERRATA SHEET
                   2 Page No./ 7 Line No. / Change to:        7176i7
                   3    ///ff 1.1.7M
                                        //                    ,
                   4 Reason for change: L---)?
                                             - ///77 0,71;'`/M7 /         444'0
                   5 Page No,/0 Line No. 9 Change to: Cap/
.ose               6
by                  7 Reason for change:///k/PC ft/e- /::P 22/,
                    8 Page No.2.3 Line No.       Change to:      7;/./,   cr2a /22
                    9
                                            fe'
                   1 0 Reason for change:     / r'     C'74) c / ad/ /-r 1,071;
                                                               f
                   11 Page No,       Line No.    Change to:
                   12
                   13 'Reason for change:
                   14 Page No.       Line No.    Change to:
                   15
                   16 Reason for change:
                   17 Page No,       Line No.    Change to:
                   18
                   19 Reason for change:
                   20 Page No.       Line Np.    Change to:
                   21
                   22 Reason for change:
                   23 SIGNATJJRE:                                 DATE:
                   24         JOHN F. CAMEL°.

 R41)
                                 7

                                                                          Veritext Leg
 .Z400            212-267-6868                                              www.ver
